Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a polymer matrix composite.
Group II, claim(s) 13-18, drawn to a method of making a polymer matrix composite.
Group III, claim(s) 19, drawn to an electronic device comprising a polymer matrix composite.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of claim 1 minus the weight fraction of the acoustic particles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 4877679 by Leatherman et al. Leatherman describes, for example, a porous polymeric network structure with a plurality of silica particles distributed within the polymeric structure (col 1 ln 35-50). The instant specification describes “acoustically active particles” as including silica particles (publication paragraph 14). Leatherman describes the silica filler as constituting 50-90 wt% of the material (col 1 ln 49-50) and  . 
During a telephone conversation with James Baker on 9/2/21 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20130068693 by Rabins et al as evidenced by “SiliaMetS Metal Scavengers” by Silicycle and further evidenced by “SiliaMetS Thiol” by Silicycle .  
Rabins describes solid phase extraction media. 
Regarding claim 1, Rabins describes a porous polymeric structure with a plurality of particles entrapped in the matrix (abstract). The particles are optionally "SILIABOND- THIOL" available from Silicycle, Inc (Table 1); this is now rebranded as SilaMetS Thiol (“SiliaMetS Metal Scavengers” by Silicycle p.6 paragraph 1) and constitutes silica particles with thiol functionality on their surface (“SiliaMetS Metal Scavengers” by Silicycle p.7 paragraph 1 and “Silia MetS Thiol” p.1).  Silica particles are instantly described as acoustically active (instant publication paragraph 14). Rabins describes the silica “as at least 50, 60, 70, 80, 85 or even 90 weight % based on the total weight of the solid phase extraction media” (paragraph 45). 
Regarding air flow resistance, Rabins describes the Gurley air permeability of “at least 0.1 second, preferably at least 2-4 seconds, and more preferably at least 4 seconds for 100 mL of air” (paragraph 52). Rabins describes the thickness of the sheet as optionally 0.5mm, equivalent to the 500 microns under which air flow resistance is instantly standardized (Rabins paragraph 50). To arrive at an instant equivalent, using 50 mL of air, simply divide Rabins’ disclosed values by 2. Thus Rabins describes a range expected to significantly overlap with the claimed range.
Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).
Alternatively, if it is found that Rabins discloses the air flow and/or particle weight fraction with insufficient specificity to anticipate the claim, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Rabins describes values overlapping with the claimed range.

Regarding claim 4, Rabins describes "SILIABOND- THIOL" available from Silicycle, Inc (Table 1); this is now rebranded as SilaMetS Thiol (“SiliaMetS Metal Scavengers” by Silicycle p.6 paragraph 1) and constitutes silica particles with thiol functionality on their surface (“SiliaMetS Metal Scavengers” by Silicycle p.7 paragraph 1 and “Silia MetS Thiol” p.1).  Silica particles are metal oxide particles which are instantly described as acoustically active (instant publication paragraph 14).


Regarding claim 6, SilaMetS Thiol by Silicyle describes a specific surface area of 480-500 m2/g. Alternatively, Rabins describes particles of a size (see rejection of claim 5) and identity (see rejection of 

Regarding claim 7, the surface thiol on Silabond-thiol renders the silica more hydrophobic. 

Regarding claim 8, Rabins discloses fluorinated polymers, chlorinated polymers, polyolefins, polyamides, polyimides, polyethers, poly(ether sulfones), poly(sulfones), poly(carbonates) and combinations thereof  (paragraph 22). Polyethylene and polyamides at least are demonstrated (paragraph 68).

Regarding claim 9, Rabins describes a plurality of interconnected fibrils (claim 1). 

Regarding claim 11, Rabins describes a thickness of 0.2-5mm (paragraph 50). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4877679 by Leatherman et al as evidenced by “Standard Test Method for Resistance of Nonporous Paper to Passage of Air” by ASTM International.
Leatherman describes a multilayer article of microporous and porous materials.
Regarding claim 1, Leatherman describes, for example, a porous polymeric network structure with a plurality of silica particles distributed within the polymeric structure (col 1 ln 35-50). The instant specification describes “acoustically active particles” as including silica particles (instant publication paragraph 14). Leatherman describes the silica filler as constituting 50-90 wt% of the material (col 1 ln 49-50) and describes a passage of twice as much air (100 cc) in times well below the instant upper limit of 100 seconds (Table VI “Gurley Air flow”) . 
Although the passage of air measured by Leatherman is not exactly the same as the instant specification, for example in Table VI Leatherman describes 47 seconds for the passage of 100cc of air through a 178 micron-thick sample. In the instant terms this is (47/2/178*500) 66 seconds/50mL/500microns. Leatherman uses ASTM standard D726 (col 16 Table III), which also uses 
Regarding the weight fraction and the air flow resistance, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Leatherman describes values overlapping with the claimed range.

Regarding claim 2, Leatherman describes the weight in g/m2 (Table VI) but is silent as to density. However, Leatherman also describes thicknesses in the claimed range (e.g. Table VI, 76-178 microns thick). This leads to a density of (.0027g/cm2/.0178cm) 0.151 g/cm3 for example for Example 1 in table VI. Density is a necessarily present property which depends on porosity and materials present in the composite. Leatherman describes significantly overlapping amounts of particles and polymer (see rejection of claim 1 above) and porosity (see rejection of claim 3 below). The identity of the particles exemplified is silica, which is instantly encouraged (paragraph 14) in sizes that overlap with the instantly preferred range (see rejection of claim 5 below) and a polymer of ultrahigh molecular weight polyolefin, also instantly described (see rejection of claim 8 below). Given these similarities which determine density, one of ordinary skill would reasonably expect the density of Leatherman to overlap significantly with that claimed, and such values can be calculated from the thickness and weight (g/m2) of each of Leatherman’s examples. 

Regarding claim 3, Leatherman describes the claimed porosity, for example see Table VI with values 89-93% porosity. See also Leatherman Table VII-X. 


 Regarding claim 4, Leatherman describes many acoustically active metal oxide particles including silica (col 4 ln 9) optionally in combination with iron oxide, zirconia, alumina or magnesia which are also instantly described as “acoustically active” among other metal oxides which may also be acoustically active (col 4 ln 20-25). 

Regarding claim 5, Leatherman describes at least 90 wt% of the siliceous filler with a gross particle size between 5-40, preferably 10-30 microns, which would lead to an average particle size overlapping with the claimed range (col 3 ln 59-col 4 ln 4). Leatherman further notes that processing may further reduce the size of the particles in the resultant composite (col 4 ln 2-4). 

Regarding claim 6, although Leatherman is silent as to the specific surface area of his particles, this property is necessarily present and depends on the size and identity of the particles. Leatherman describes particles of a size (see rejection of claim 5) and identity (see rejection of claim 1) coinciding with the instant specification. Given this and the fact that the instant claim is to only one endpoint, one of ordinary skill would reasonably expect the surface area of Leatherman to at least overlap with that claimed. 

Regarding claim 7, Leatherman describes water-insoluble fillers as comprising the filler particles, including zirconia, magnesia, alumina, and iron oxide (col 4 ln 20-25), which are instantly described acoustically active metal oxide particles. 

Regarding claim 8, Leatherman describes for example UHMWPE, which is a polyolefin (col 1 ln 38-45). 

Regarding claim 10, Leatherman describes UHMWPE, which is defined by having a molecular weight of at least 1x106. This is expected to overlap with the claimed range. 

Regarding claim 11, Leatherman describes thicknesses in the claimed range (e.g. Table VI, 76-178 microns thick).  See also Leatherman Table VII-X.

Regarding claim 12, although Leatherman describes a different method of preparation (stretching to form pores), the claim is to a product not a process of making. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The solvent is not necessarily present in the instant final product (e.g. instant publication paragraph 48 100% solvent removal). Therefore, since Leatherman describes all the physical attributes of the final product, Leatherman meets the claim.


Claims 2, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130068693 by Rabins et al as evidenced by “SiliaMetS Metal Scavengers” by Silicycle as further evidenced by “SiliaMetS Thiol” by Silicycle.
Rabins is described above.
Regarding claim 2, Rabins describes the basis weight of the sheet as 250 to 5000 g/m2 (paragraph 52) and the thickness as between preferably 0.5mm and 15 mm (claims 14, 15). This gives a density of optionally, with a thickness of 0.5mm, 0.5 to 10 g/cm3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 

Regarding claim 3, Rabins does not explicitly measure porosity but does state that void volumes in the range of 20-80% are useful (paragraph 53). The instant appears to measure porosity by volume of voids (instant publication paragraph 39) as well, so the values are comparable and Rabins describes values within the claimed range.  

Regarding claim 5, Rabins describes particles with an average diameter of optionally less than 10 microns (paragraph 44). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766